        Case: 1:20-cv-00306-DAR Doc #: 1 Filed: 02/12/20 1 of 5. PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                    CLEVELAND DIVISION


  ERNEST WINSTON III

                    Plaintiff,                              CASE NO.

            vs.

                                                            UNITED STATES DISTRICT JUDGE
  EQUIFAX INFORMATION SERVICES
  LLC


                    Defendant.


                                          COMPLAINT
                                    [JURY TRIAL DEMANDED]


                                  PRELIMINARY STATEMENT

       1.         This is an action for damages brought by an individual consumer, Ernest Winston

III, against Defendant Equifax Information Services LLC for violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et seq.

                                   JURISDICTION AND VENUE

       2.         Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       3.         Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                               PARTIES
                                               U




       4.         Plaintiff Ernest Winston III is an adult individual residing in Solon, Ohio.

       5.         Defendant Equifax Information Services LLC (“Equifax”) is a consumer reporting

agency that regularly conducts business in the Northern District of Ohio, and which has a principal

place of business located at 1550 Peachtree Street NE, Atlanta, Georgia.
        Case: 1:20-cv-00306-DAR Doc #: 1 Filed: 02/12/20 2 of 5. PageID #: 2



                                                   U




                                  FACTUAL ALLEGATIONS
                                  U




       6.      Defendant has been reporting inaccurate and incomplete statements and

information relating to Plaintiff and Plaintiff’s credit history to third parties (the “inaccurate

information”) from at least October 2018 through the present. The inaccurate and incomplete

information includes the omission of the majority of the credit information and tradelines that

Equifax maintains on Plaintiff.

       7.      At times, Equifax has sold wholly incomplete or nearly blank credit reports to

Plaintiff’s prospective lenders despite possessing a plethora of credit information concerning

Plaintiff’s current accounts.

       8.      The inaccurate and incomplete information negatively reflects upon Plaintiff,

Plaintiff’s credit repayment history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s

creditworthiness.

       9.      Equifax has been reporting the inaccurate and incomplete information through the

issuance of false, inaccurate, and incomplete consumer credit reports that it has disseminated to

various persons and credit grantors, both known and unknown. Equifax has repeatedly published

and disseminated the inaccurate and incomplete consumer reports to third parties from at least

October 2018 through the present.

       10.     Plaintiff has disputed the inaccurate and incomplete information with Equifax since

at least November 2018 by following Equifax’s established procedures for disputing consumer

credit information.

       11.     Notwithstanding Plaintiff’s efforts, Equifax has sent Plaintiff correspondence

indicating its intent to continue publishing the inaccurate information and Equifax continues to




                                                  2
        Case: 1:20-cv-00306-DAR Doc #: 1 Filed: 02/12/20 3 of 5. PageID #: 3




publish and disseminate such inaccurate and incomplete information to other third parties, persons,

entities and credit grantors.

       12.       Equifax has repeatedly published and disseminated consumer reports to such third

parties from at least October 2018 through the present.

       13.       Despite Plaintiff’s efforts, Equifax has never: (1) contacted Plaintiff to follow up

on, verify and/or elicit more specific information about Plaintiff’s disputes; (2) contacted all third

parties that would have relevant information concerning Plaintiff’s disputes; (3) forwarded all

relevant information concerning Plaintiff’s disputes to the entities originally furnishing the

inaccurate information; and/or (4) requested or obtained any credit applications, or other relevant

documents from the entities furnishing the inaccurate information.

       14.       As of result of Equifax’s conduct, Plaintiff has suffered actual damages in the form

of lost credit opportunities, harm to credit reputation and credit score, and emotional distress,

including humiliation and embarrassment.

       15.       At all times pertinent hereto, Equifax was acting by and through its agents, servants

and/or employees who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of the Equifax herein.

       16.       At all times pertinent hereto, the conduct of Equifax, as well as that of its agents,

servants and/or employees, was willful, reckless, and in grossly negligent disregard for federal

laws and the rights of the Plaintiff herein.

                         COUNT ONE – VIOLATIONS OF THE FCRA

       17.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       18.       At all times pertinent hereto, Equifax was a “person” and “consumer reporting




                                                   3
        Case: 1:20-cv-00306-DAR Doc #: 1 Filed: 02/12/20 4 of 5. PageID #: 4




agency” as those terms are defined by 15 U.S.C. § 1681a(b) and (f).

       19.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       20.     At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. § 1681a(d).

       21.     Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Equifax is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency of information pursuant to 15 U.S.C. §§ 1681e(b) and 1681i.

       22.     The conduct of Equifax was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to Plaintiff that are outlined

more fully above and, as a result, Equifax is liable to Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorney’s fees and the costs of litigation, as well as

such further relief, as may be permitted by law.

                                    JURY TRIAL DEMAND

       23.     Plaintiff demands trial by jury on all issues so triable.

                                                        /s/ Matthew A. Dooley
                                                       Matthew A. Dooley (0081482)
                                                       Counsel for Plaintiff

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendant, based on the following requested relief:

       (a)     Actual damages;

       (b)     Statutory damages;

       (c)     Punitive damages;




                                                   4
       Case: 1:20-cv-00306-DAR Doc #: 1 Filed: 02/12/20 5 of 5. PageID #: 5




      (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n, 1681o; and

      (e)    Such other and further relief as may be necessary, just and proper.

                                           Respectfully Submitted,

                                           O’TOOLE, MCLAUGHLIN, DOOLEY &
                                           PECORA, CO. LPA

                                   BY:       /s/ Matthew A. Dooley
                                           Matthew A. Dooley (0081482)
                                           5455 Detroit Road
                                           Sheffield Village, Ohio 44054
                                           Telephone: (404) 930-4001
                                           Facsimile: (404) 934-7208
                                           Email: mdooley@omdplaw.com

                                           Joseph L. Gentilcore, Esq.
                                           (pro hac vice motion forthcoming)
                                           FRANCIS & MAILMAN, P.C.
                                           1600 Market Street, Suite 2510
                                           Philadelphia, PA 19103
                                           Telephone: (215) 735-8600
                                           Facsimile: (215) 940-8000
                                           Email: jgentilcore@consumerlawfirm.com

Dated: February 12, 2020                   Counsel for Plaintiff




                                              5
